Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 1 of 20 PageID: 304




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

JORGE VALDES, individually and
on behalf of all others similarly situated,             Case no. 2:19-cv-05411-WJM-MF

                        Plaintiffs,
                                                        CLASS ACTION
         v.
                                                        JURY DEMAND
CENTURY 21 REAL ESTATE, LLC, a New
Jersey limited liability company,

                        Defendant.

       AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff Jorge Valdes (“Plaintiff Valdes” or “Valdes”) bring this Amended Class Action

Complaint and Demand for Jury Trial against Defendant Century 21 Real Estate, LLC

(“Defendant” or “Century 21”) to stop Century 21 from directing its realtors to violate the

Telephone Consumer Protection Act by making telemarketing calls to consumers without their

consent, including autodialed calls and calls to consumers registered on the national Do Not Call

list, and to obtain injunctive and monetary relief for all persons injured by Century 21’s conduct.

Plaintiff Valdes, for this Complaint, alleges as follows upon personal knowledge as to himself

and his own acts and experiences, and, as to all other matters, upon information and belief,

including investigation conducted by his attorneys.

                                         INTRODUCTION

         1.     Century 21 is a national real estate franchise with over 8,000 franchised

locations. 1

         2.     Although Century 21’s realtors are affiliated with different franchised locations,

Century 21 realtors market realty services on behalf of and at the direction and control of

Century 21. On information and belief, and as described in detail below, Century 21 controls its


1
    https://corporate.century21.com/about-us/company-profile
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 2 of 20 PageID: 305




realtors’ marketing by means of its pervasive training programs through which Century 21

directs realtors to (1) buy leads associated with real estate listings that have expired or otherwise

been removed from multiple listing services, and (2) cold call those leads using an autodialer

without consent. Century 21 instills this marketing plan through, among other things, the

Century 21 Workbook, Century 21 University, a preferred vendor program, Century 21 Coaches,

and annual seminar retreats. 2

         3.      In Plaintiff Valdes’s case, Century 21’s direction of realtors’ marketing resulted in

him receiving unsolicited, autodialed calls from 8 different realtors associated with 2 different

franchised locations over an eight month period (from May 2018 through January 2019)

culminating in this Complaint seeking injunctive relief and statutory damages on behalf of all

similarly situated consumers, including those, like Plaintiff Valdes, whose telephone numbers

were registered on the national Do Not Call list at the time they received Century 21’s realtors’

calls.

                                              PARTIES

         4.      Plaintiff Jorge Valdes is a resident of Tustin, California.

         5.      Defendant Century 21 is a New Jersey limited liability company with its

headquarters located at 175 Park Avenue, Madison, New Jersey 07940. Defendant conducts

business throughout this District and the United States.

                                  JURISDICTION AND VENUE

         6.      This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).




2
    https://careers.century21.com/learn/support
                                                                                                      2
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 3 of 20 PageID: 306




        7.     This Court has personal jurisdiction over Defendant and venue is proper in this

District under 28 U.S.C. § 1391(b) because Defendant is incorporated and headquartered in this

District, and because the wrongful conduct giving rise to this case was directed from this

District.

                                  COMMON ALLEGATIONS

             Century 21 Directs Realtors to Market Century 21’s Realty Services
                By Buying Leads and Cold Calling them Using an Autodialer

        8.     Century 21 directs realtors to market Century 21’s realty services (for their mutual

benefit) under the cover of its extensive training programs. Throughout, Century 21 makes it

absolutely clear to realtors that the only way to be a successful Century 21 realtor is by buying

leads and cold calling them using an autodialer.

                                   The Century 21 Workbook

        9.     Century 21 provides a training workbook to all Century realtors. One of the very

first lessons in this workbook is a lesson on cold calling:




                                                                                         3




3
 http://create21.21online.com/pep/resources/CREATE%2021%202013%20Workbook%20
Session%205_02_04_2013.pdf
                                                                                                    3
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 4 of 20 PageID: 307




        10.     As part of this cold calling lesson, Century 21 supplies scripts for its realtors’ cold

calls and other unsolicited communications with leads in which Century 21 directs realtors to

refer to themselves as “CENTURY 21® brand real estate professional[s]” and “CENTURY 21

agent[s].” 4

        11.     And as part of a related workbook lesson on “expired listings,” Century 21 directs

realtors to offer cold call recipients the “CENTURY 21® SELLER SERVICE PLEDGE®.” 5

                                       Century 21 University

        12.     Century 21 furnishes all realtors with access to Century 21 University, Century

21’s online training hub. Among other courses Century 21 promotes through Century 21

University are courses on cold calling. For example, in a course titled “C21 The Expired Call,”

Century 21 directs realtors to place cold calls to leads associated with expired listings and scripts

on how to convert the consumer to a customer. 6 On information and belief, Century 21 has

many other courses through which it similarly promotes its realtors’ purchase of leads and cold

calling them.

                                        Century 21 Coaches

        13.     Century 21’s hand-picked Coaches, who are affiliated with Century 21

University, regularly provide in-person direction to Century 21 realtors across the country. 7

Consistent with Century 21’s marketing plan for realtors, Century 21 Coaches inform realtors

about different real estate industry lead generating services, like RedX and Landvoice, and about

the autodialers realtors should be using to call these leads en masse, like RedX and Mojo.




4
  Id.
5
  http://create21.21online.com/pep/resources/CREATE%2021%20Workbook%20
Session%204%20LO%20Jan_2017.pdf
6
  https://c21university.com/home
7
  https://corporate.century21.com/franchise/learning
                                                                                                     4
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 5 of 20 PageID: 308




          14.    For example, Rick Tankersley, a Century 21 Coach for over 14 years who was

also Century 21's Director of Operations expressly instructed Century 21 realtors to purchase

RedX leads associated with previously expired listings, and to “aggressively” and repeatedly

cold call them using a dialer that integrates with RedX:




                                                                                    8


                                   Century 21 Seminar Retreats

          15.    Century 21 hosts various seminar retreats for Century 21 realtors nationwide.

These retreats regularly involve directions to realtors to purchase leads and to cold call them.

          16.    For example, during an event called One21 in 2018, Century 21 gave a

presentation to top realtors titled “Take More Listings: Tools, Tactics and MORE!” During the

presentation, Century 21 “cover[ed] all forms of prospecting, effective follow-up automation,

and how to deliver a rock-solid listing presentation … [as well as] the habits of a power-lister!” –

i.e., purchasing leads and autodialing them aggressively and repeatedly. 9




8
    https://www.slideshare.net/century21sa/real-estate-sales-basics-67522544
9
    https://century21events.beta.cyberitas.com/one21/sessions/take-listings-panel-tools-tactics/
                                                                                                   5
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 6 of 20 PageID: 309




       17.       On information and belief, at least one of the Century 21 Coaches leading the

presentation specifically instructed realtors to purchase RedX leads and use a RedX compatible

autodialer to call them. 10, 11, 12 In fact, not surprisingly, there are numerous online complaints

regarding unsolicited, autodialed calls from Century 21 realtors associated with the Coach’s

franchised location:

             •    “Frequent calls in violation of DNC listing… We have received many calls over
                 the last two years from numbers with CID: “Century 21 The”. As we have not had
                 any business relationship with this company, these calls are a direct violation of
                 the Do Not Call Act and will be reported to the FCC if they continue.” 13
             •   “Robo-calling our number soliciting for listing a property for sale. This is an
                 ongoing issue. We receive a robo call several times a year. WE have never done
                 business with them. We have visiting the website of this company. We are on the
                 do not call list. We received a pre-recorded message…” 14
             •   “Telemarketing harassment I am receiving daily telemarketing calls from this
                 company everyday now for weeks on both my cell phone and home line. I have
                 asked them to stop harassing me and I have long been registered on the national
                 do not call registry.” 15
             •   “ANNOYING PHONE CALLS just keep coming. I would NEVER do business
                 with this company! Why do they think that ANNOYING people is a [good] way
                 to run a business???”16
             •   “Same issue as the rest. Still continue to get repeated calls asking if I want to sell
                 a property I do not own.” 17




10
   https://century21events.beta.cyberitas.com/one21/sessions/coaching-move-grow-high-
potentials-panel/
11
   https://www.theredx.com/blog/9-principles-to-list-fsbos-weekly/
12
   https://www.youtube.com/watch?v=N2-9pgE8pE0 - 5 minutes into the video
13
   https://www.bbb.org/us/sc/myrtle-beach/profile/real-estate/century-21-the-harrelson-group-
0693-90004699/complaints
14
   Id.
15
   Id.
16
   https://www.yelp.com/biz/century-21-the-harrelson-group-myrtle-beach
17
   Id.
                                                                                                          6
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 7 of 20 PageID: 310




                             Century 21’s Preferred Vendor Program

          18.    Through Century 21 University, Century 21 also directs realtors to obtain

coaching and products from Century 21’s “outside partners”:



                                                                               18



          19.    These preferred vendors include companies that supply lead generators and

autodialer like RedX and EVS7:




                                            *********




18
     https://rismedia.com/2014/06/29/century-21-real-estate-launches-c21-university/
                                                                                             7
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 8 of 20 PageID: 311




         20.    Century 21’s vendor “partners” also include The Mike Ferry Organization, which

provides coaching for realtors. In fact, Century 21 has pre negotiated a $150 monthly discount

with The Mike Ferry Organization and otherwise integrated Mike Ferry into its Century 21

University, Century 21 Coaching, and seminar retreats to promote Century 21 realtors learning

the Mike Ferry system – i.e., purchasing leads and cold calling them using an autodialer. 19, 20, 21,
22
     More specifically, and consistent with Century 21, Mike Ferry endorses realtors’ use of

RedX’s leads and the Mojo dialer, an autodialer that is meant to work with RedX’s leads. 23, 24




19
   https://www.mikeferry.com/online-contracts/century-21-online-contract-addendum/
20
   https://placester.com/real-estate-marketing-academy/real-estate-conference-calendar-2015/
21
   https://www.consumeraffairs.com/business/the-mike-ferry-organization.html
22
   https://fitsmallbusiness.com/mike-ferry-scripts/
23
   https://youtu.be/Rhiy-hTLecw
24
   http://www.mojosells.com/blog/new-york-realtor-ron-ferrara-calls-prospects-two-mojo-
dialers/
                                                                                                    8
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 9 of 20 PageID: 312




       21.     Notably, the Mike Ferry system sanctioned by Century 21 is “All About Illegal

Cold-calling without Regard to the Do Not Call List” 25 – i.e., buying leads and autodialing them:




26



       22.     Not surprisingly, the realtors at both Century 21 franchised locations (locations

aptly named “Century 21 Masters” and “Century 21 Allstars”) that called Plaintiff Valdes have

been trained by the Mike Ferry Organization and/or in the Mike Ferry purchasing-leads-and-

autodialing-them system:




                                                                       27,28, 29, 30




25
   https://www.ripoffreport.com/reports/mike-ferry-organization/las-vegas-nevada-89113/mike-
ferry-organization-beware-of-mike-ferry-coaching-its-all-about-illegal-cold-call-439809;
https://www.consumeraffairs.com/business/the-mike-ferry-organization.html?page=4
26
   http://www.mikeferry.com/main/files/11-06-13_The-Mike-Ferry-Marketing-Plan.pdf
27
   https://www.facebook.com/C21Allstars
28
   https://www.facebook.com/Century21Mastersofficial/
29
   https://www.linkedin.com/in/neilschwartzofficial/
30
   https://youtu.be/HQRb7Sz7R0c
                                                                                                   9
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 10 of 20 PageID: 313




                             PLAINTIFF VALDES’S ALLEGATIONS

   Century 21 Realtors Called Plaintiff’s Cellular Phone Number Using an Autodialer
 Without His Consent, Despite Plaintiff Having Registered His Phone Number on the DNC

        23.       On February 8, 2010, Plaintiff Valdes registered his cellular phone number on the

 DNC to avoid receiving unsolicited phone calls. Plaintiff Valdes’s cellular phone number is not

 associated with a business.

        24.       Valdes had a property listed for sale with a realtor which he withdrew from the

 market on May 15, 2018. That listing never included Plaintiff’s cellular phone number. Months

 later, on October 29, 2018, Valdes’s listing agreement with his realtor expired. After both of

 these events – the May 2018 delisting of Valdes’s property from the multiple listing services and

 the October 2018 expiration of his listing agreement – triggered a series of unsolicited,

 autodialed calls from Century 21 realtors soliciting Valdes to relist his property with them.

        25.       The following is a breakdown of Century 21’s realtors’ autodialed, unsolicited

 calls to Valdes:

           Calls from Six Century 21 Realtors Associated with Century 21 Masters

              •   May 17, 2018 at 10:59 AM using phone number 714-729-1041
              •   June 19, 2018 at 11:37 AM using phone number 714-729-1041
              •   October 29, 2018 at 8:44 AM using phone number 626-731-2557
              •   October 29, 2018 at 10:30 AM using phone number 949-759-0500
              •   October 30, 2018 at 8:22 AM using phone number 714-351-1088
              •   October 30, 2018 at 11:56 AM using phone number 949-689-6392
              •   November 7, 2018 at 11:31 AM using phone number 714-743-3528
              •   January 2, 2019 at 10:57 AM using phone number 949-689-6392
              •   January 22, 2019 at 2:26 PM using phone number 714-729-1041
              •   January 23, 2019 at 4:37 PM using phone number 949-759-0500




                                                                                                    10
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 11 of 20 PageID: 314




            Calls from Two Century 21 Realtors Associated with Century 21 Allstars

                •   October 29, 2018 at 1:17 PM using phone number 562-205-3739
                •   October 29, 2018 at 4:39 PM using phone number 562-205-3561

          26.       Plaintiff Valdes answered all of the calls from Century 21’s realtors, and during

 all of them the realtors identified themselves as calling from “Century 21.”

          27.       For example, on January 22, 2019 at 2:26 PM, Plaintiff received an autodialed

 solicitation call on his cellular phone from “Century 21” realtor Oscar Trejo using phone number

 714-729-1041, seeking to list Valdes’s home. Trejo explained to Valdes that he obtained

 Valdes’s telephone number as part of the leads for expired listings he purchased from RedX, and

 provided Valdes RedX’s telephone number (1-800-731-7339). 31

          28.       On January 23, 2019 at 4:37 PM, Plaintiff received an autodialed solicitation call

 on his cellular phone from “Century 21” realtor Fatima using phone number 949-759-0500.

 (Upon information and belief, the realtor is Fatima Saenz.) As with the January 22, 2019 call,

 this call began with the realtor soliciting Valdes, and then explaining that she uses RedX’s leads

 for expired listings.

          29.       On one or more of the calls prior to January 2019, Plaintiff told Century 21’s

 realtors that he was on the do not call list and/or to stop calling.

          30.       On information and belief, in making the unsolicited calls at issue, one or more of

 Century 21’s realtors used an automatic telephone dialing system; hardware and/or software with

 the capacity to store or produce cellular telephone number to be called, using a random or

 sequential number generator. This is evident from the circumstances surrounding the calls,

 including their commercial nature, that many substantively identical calls were made to the same

 recipient, that many substantively identical calls were made to different recipients, that Plaintiff’s



 31
      https://www.theredx.com/privacy/
                                                                                                        11
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 12 of 20 PageID: 315




 phone number was obtained from a company that supplies leads together with autodialers, and

 that Century 21’s realtors have been trained in the use of autodialers, all of which are consistent

 with the use of an automatic telephone dialing system to make unsolicited calls.

        31.     Plaintiff does not have a relationship with Century 21, and has never consented to

 calls from Century 21’s realtors. Simply put, Century 21 did not obtain Plaintiff’s prior express

 written consent to place any solicitation telephone calls to him using an autodialer or otherwise.

 In fact, Plaintiff’s cellular phone number was never even associated with any public listing for

 his property, all of which listed his realtor’s telephone number as a point of contact.

        32.     Defendant’s unauthorized telephone calls harmed Plaintiff in the form of

 annoyance, nuisance, and invasion of privacy, and disturbed Valdes’s use and enjoyment of his

 cellular phone, in addition to the wear and tear on the phone’s hardware (including the phone’s

 battery) and the consumption of memory on the phone.

        33.     Seeking redress for these injuries, Valdes, on behalf of himself and Classes of

 similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47

 U.S.C. § 227, et seq., which prohibits unsolicited autodialed calls to cellular phone numbers, and

 unsolicited marketing calls to phone numbers registered on the DNC.

                                     CLASS ALLEGATIONS

                Class Treatment Is Appropriate for Plaintiff’s TCPA Claims
        Arising From Calls Made by Century 21’s Realtors at Century 21’s Direction

        34.     Plaintiff Valdes brings this action pursuant to Federal Rule of Civil Procedure

 23(b)(2) and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks

 certification of the following three Classes:

        Autodialed No Consent Class: All persons in the United States who, from four
        years prior to the filing of this action through the date of class certification, (1) one
        or more Century 21 realtors called, (2) on the person’s cellular telephone, (3) using
        dialing equipment substantially similar to the dialing equipment used to call
        Plaintiff, and (4) for whom Defendant claims (a) it obtained prior express written
                                                                                                    12
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 13 of 20 PageID: 316




        consent in the same manner as Defendant claims it supposedly obtained prior
        express written consent to call Plaintiff, or (b) it did not obtain prior express written
        consent.

        Do Not Call Registry Class: All persons in the United States who, from four years
        prior to the filing of this action through the date of class certification, (1) one or
        more Century 21 realtors called more than one time in the aggregate, (2) within any
        12-month period, (3) where the person’s telephone number had been listed on the
        national Do Not Call list for at least thirty days, (4) for a substantially similar reason
        that Century 21 realtors called Plaintiff, and (5) for whom Defendant claims (a) it
        obtained prior express written consent in the same manner as Defendant claims it
        supposedly obtained prior express written consent to call Plaintiff, or (b) it did not
        obtain prior express written consent.

        Internal Do Not Call Class: All persons in the United States who from four years
        prior to the filing of this action through the date of class certification (1) one or
        more Century 21 realtors called more than one time in the aggregate (2) within any
        12-month period, (3) for substantially the same reason that Century 21 realtors
        called Plaintiff.


        35.     The following individuals are excluded from the Classes: (1) any Judge or

 Magistrate presiding over this action and members of their families; (2) Defendant, their

 subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

 have a controlling interest and their current or former employees, officers and directors; (3)

 Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

 from the Classes; (5) the legal representatives, successors or assigns of any such excluded

 persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

 and/or released. Plaintiff anticipates the need to amend the Class definitions following

 appropriate discovery.

        36.     Numerosity: On information and belief, there are hundreds, if not thousands of

 members of the Classes such that joinder of all members is impracticable.




                                                                                                     13
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 14 of 20 PageID: 317




        37.      Commonality and Predominance: There are many questions of law and fact

 common to the claims of Plaintiff and the Classes, and those questions predominate over any

 questions that may affect individual members of the Classes. Common questions for the Classes

 include, but are not necessarily limited to the following:

              (a) whether Century 21 is liable for Century 21 realtors’ calls;

              (b) whether Century 21’s realtors used an autodialer to call Plaintiff and members of
                  the Autodialed No Consent Class;

              (c) whether Century 21’s realtors systematically made multiple telephone calls to
                  Plaintiff and members of the Do Not Call Registry Class;

              (d) whether Century 21 failed to implement policies and procedures for maintaining a
                  list of persons who request not to be called by Century 21’s realtors before
                  engaging in telemarketing;

              (e) whether Century 21’s realtors made these calls without prior express written
                  consent;

              (f) whether Century 21’s realtors’ calls constitute TCPA violations; and

              (g) whether members of the Classes are entitled to treble damages based on the
                  willfulness of Defendant’s conduct.

        38.      Adequate Representation: Plaintiff will fairly and adequately represent and

 protect the interests of the Classes, and has retained counsel competent and experienced in class

 actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant has no

 defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting

 this action on behalf of the members of the Classes, and have the financial resources to do so.

 Neither Plaintiff nor his counsel have any interest adverse to the Classes.

        39.      Appropriateness: This class action is also appropriate for certification because

 Defendant has acted or refused to act on grounds generally applicable to the Classes and as a

 whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

 of conduct toward the members of the Classes and making final class-wide injunctive relief

                                                                                                    14
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 15 of 20 PageID: 318




 appropriate. Defendant’s business practices apply to and affect the members of the Classes

 uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

 respect to the Classes as wholes, not on facts or law applicable only to Plaintiff. Additionally, the

 damages suffered by individual members of the Classes will likely be small relative to the

 burden and expense of individual prosecution of the complex litigation necessitated by

 Defendant’s actions. Thus, it would be virtually impossible for the members of the Classes to

 obtain effective relief from Defendant’s misconduct on an individual basis. A class action

 provides the benefits of single adjudication, economies of scale, and comprehensive supervision

 by a single court. Economies of time, effort, and expense will be fostered and uniformity of

 decisions will be ensured.

                                   FIRST CAUSE OF ACTION
                               Telephone Consumer Protection Act
                                  (Violations of 47 U.S.C. § 227)
               (On Behalf of Plaintiff Valdes and the Autodialed No Consent Class)

         40.     Plaintiff repeats and realleges paragraphs 1 through 39 of this Complaint and

 incorporates them by reference herein.

         41.     Century 21 realtors made unwanted solicitation telephone calls to Plaintiff and the

 other members of the Autodialed No Consent Class using equipment that, upon information and

 belief, had the capacity to store or produce telephone numbers to be called, using a random or

 sequential number generator.

         42.     These solicitation telephone calls were made en masse without the consent of the

 Plaintiff and the other members of the Autodialed No Consent Class.

         43.     Defendant is vicariously liable for its realtors’ calls because it directed, appeared

 to direct, and/or ratified the realtors’ actions.




                                                                                                     15
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 16 of 20 PageID: 319




         44.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of

 Defendant’s conduct, Plaintiff and the other members of the Autodialed No Consent Class are

 each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each violation.

                                 SECOND CAUSE OF ACTION
                              Telephone Consumer Protection Act
                                  (Violation of 47 U.S.C. § 227)
                (On Behalf of Plaintiff Valdes and the Do Not Call Registry Class)

         45.     Plaintiff repeats and realleges paragraphs 1 through 39 of this Complaint and

 incorporates them by reference herein.

         46.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

 person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

 who has registered his or her telephone number on the national do-not-call registry of persons

 who do not wish to receive telephone solicitations that is maintained by the federal government.”

         47.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

 person or entity making telephone solicitations or telemarketing calls to wireless telephone

 numbers.” 32

         48.     The TCPA provides that any “person who has received more than one telephone

 call within any 12-month period by or on behalf of the same entity in violation of the regulations

 prescribed under this subsection may” may bring a private action based on a violation of said

 regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid

 receiving telephone solicitations to which they object. 47 U.S.C. § 227(c).

         49.     Defendant is vicariously liable for its realtors’ calls because it directed, appeared

 to direct, and/or ratified the realtors’ actions.



 32
    Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
 Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003) Available at
 https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf
                                                                                                     16
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 17 of 20 PageID: 320




        50.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

 telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

 Class members who registered their respective telephone numbers on the National Do Not Call

 Registry, a listing of persons who do not wish to receive telephone solicitations that is

 maintained by the federal government.

        51.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and members of the

 Do Not Call Registry Class received more than one telephone call in a 12-month period made by

 or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of

 Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered

 actual damages and, under section 47 U.S.C. § 227(c), are entitled to receive no less than $500 in

 damages for each violation, and up to $1,500 in damages, for each violation.

                                 THIRD CAUSE OF ACTION
                             Telephone Consumer Protection Act
                                 (Violations of 47 U.S.C. § 227)
                   (On Behalf of Plaintiff and the Internal Do Not Call Class)

        52.     Plaintiff repeats and realleges paragraphs 1 through 39 of this Complaint and

 incorporates them by reference herein.

        53.     Under 47 C.F.R. § 64.1200(d): No person or entity shall initiate any call for

 telemarketing purposes to a residential telephone subscriber unless such person or entity has

 instituted procedures for maintaining a list of persons who request not to receive telemarketing

 calls made by or on behalf of that person or entity. The procedures instituted must meet the

 following minimum standards:

        (1) Written policy. Persons or entities making calls for telemarketing purposes
        must have a written policy, available upon demand, for maintaining a do-not-call
        list.

        (2) Training of personnel engaged in telemarketing. Personnel engaged in any
        aspect of telemarketing must be informed and trained in the existence and use of
        the do-not-call list.
                                                                                                    17
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 18 of 20 PageID: 321




        (3) Recording, disclosure of do-not-call requests. If a person or entity making a
        call for telemarketing purposes (or on whose behalf such a call is made) receives a
        request from a residential telephone subscriber not to receive calls from that
        person or entity, the person or entity must record the request and place the
        subscriber's name, if provided, and telephone number on the do-not-call list at the
        time the request is made. Persons or entities making calls for telemarketing
        purposes (or on whose behalf such calls are made) must honor a residential
        subscriber's do-not-call request within a reasonable time from the date such
        request is made. This period may not exceed thirty days from the date of such
        request. If such requests are recorded or maintained by a party other than the
        person or entity on whose behalf the telemarketing call is made, the person or
        entity on whose behalf the telemarketing call is made will be liable for any
        failures to honor the do-not-call request. A person or entity making a call for
        telemarketing purposes must obtain a consumer's prior express permission to
        share or forward the consumer's request not to be called to a party other than the
        person or entity on whose behalf a telemarketing call is made or an affiliated
        entity.

        (4) Identification of sellers and telemarketers. A person or entity making a call for
        telemarketing purposes must provide the called party with the name of the
        individual caller, the name of the person or entity on whose behalf the call is
        being made, and a telephone number or address at which the person or entity may
        be contacted. The telephone number provided may not be a 900 number or any
        other number for which charges exceed local or long distance transmission
        charges.

        (5) Affiliated persons or entities. In the absence of a specific request by the
        subscriber to the contrary, a residential subscriber's do-not-call request shall apply
        to the particular business entity making the call (or on whose behalf a call is
        made), and will not apply to affiliated entities unless the consumer reasonably
        would expect them to be included given the identification of the caller and the
        product being advertised.

        (6) Maintenance of do-not-call lists. A person or entity making calls for
        telemarketing purposes must maintain a record of a consumer's request not to
        receive further telemarketing calls. A do-not-call request must be honored for 5
        years from the time the request is made.

 47 C.F.R. 64.1200(d)(1)-(6).

        54.     The TCPA provides that any “person who has received more than one telephone

 call within any 12-month period by or on behalf of the same entity in violation of the regulations

 prescribed under this subsection may” bring a private action based on a violation of said




                                                                                                 18
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 19 of 20 PageID: 322




 regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid

 receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(5).

         55.      Defendant’s realtors initiated telephone solicitations to Plaintiff and members of

 the Internal DNC Class notwithstanding Defendant and its realtors’ failure to implement internal

 procedures for maintaining a list of persons who request not to be called and/or by implementing

 procedures that do not meet the minimum standards for initiating telemarketing calls.

         56.      Defendant is vicariously liable for its realtors’ calls because it directed, appeared

 to direct, and/or ratified the realtors’ actions.

         57.      Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of

 Defendant’s conduct, Plaintiff and the other members of the Internal Do Not Call class are each

 entitled to up to $1,500 for each violation.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Valdes, individually and on behalf of the Classes, prays for the

 following relief:

               a. An order certifying the Classes as defined above; appointing Plaintiff as the

                  representative of the Classes; and appointing his attorneys as Class Counsel;

               b. An award of actual and/or statutory damages for the benefit of Plaintiff and the

                  Classes, and costs;

               c. An order declaring that Defendant’s actions, as set out above, violate the TCPA;

               d. An injunction requiring Defendant to cease all unsolicited calling activity, to

                  implement sufficient TCPA related policies and procedures, and to otherwise

                  protect the interests of the Classes; and

               e. Such further and other relief as the Court deems just and proper.




                                                                                                      19
Case 2:19-cv-05411-WJM-MF Document 11 Filed 04/16/19 Page 20 of 20 PageID: 323




                                           JURY DEMAND

        Plaintiff requests a jury trial.

                                               Respectfully Submitted,

                                               JORGE VALDES, individually and on behalf of
                                               those similarly situated individuals

 Dated: April 16, 2019                         /s/ Stefan Coleman
                                               Stefan Coleman
                                               law@stefancoleman.com
                                               LAW OFFICES OF STEFAN COLEMAN, P.A.
                                               1072 Madison Ave, Suite 1
                                               Lakewood, NJ 08701
                                               Telephone: (877) 333-9427
                                               Facsimile: (888) 498-8946
                                               Avi R. Kaufman*
                                               kaufman@kaufmanpa.com
                                               KAUFMAN P.A.
                                               400 NW 26th Street
                                               Miami, FL 33127
                                               Telephone: (305) 469-5881
                                               Attorneys for Plaintiff and the putative Classes
                                               *Pro Hac Vice Motion Pending




                                                                                                  20
